Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a Corrected Notice of Allowance in responsive to the previous office action (i.e. Notice of Allowance) mailed on 2/22/2022.  The purpose of this office action is to insert additional Examiner’s amendment and to provide clearer structures in the section of “Examiner’s Amendment”.

The remainder of this office action will be identical to the previous office action mailed on 2/22/2022, except the section of “Examiner’s Amendment”, wherein the additional Examiner’s amendment will be inserted and clearer structures will be incorporated.  No additional reference will be added in this office action.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 2/2/2022, with respect to claims 1-4, 6-14, 19, 20, 24-26, and 28-32, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(a) new matter rejection of claims 1, 3, 6-14, 19, 20, 24-26, 28-30, and 32 is withdrawn per amendments and cancellation of claims 28 and 29.

The § 112(b) indefinite rejection of claims 14, 28, and 29 is withdrawn per amendments and cancellation of claims 28 and 29. 

The § 112 fourth paragraph rejection of claims 28 and 29 is withdrawn per cancellation of these claims.

The claim objection of claims 2-4, 9, 20, 29, 30, and 32 is withdrawn per amendments and cancellation of claim 29.

The claim objection of claim 31 is withdrawn per amendments. 

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Angela Lyon on 2/10/2022 and 3/24/2022.
The application has been amended as follows: 

In claim 1 (pg. 2, about lines 6-8 of the claim), amend the following (this is new):
Before “or aryl moiety, and”;
After “-P(=O)(OR)2, aliphatic”; and
Insert – moiety --.

Before “aliphatic moiety”;
After “R, R2, and R3 are independently”;
Delete “an”; and
Insert -- a substituted or unsubstituted --.

Before “aryl moiety”;
After “R, R2, and R3 are independently an aliphatic moiety, or”; 
Insert -- a substituted or unsubstituted --.

Before “optionally includes one or more heteroatoms”;
After “aryl moiety”;
Delete “that is substituted or unsubstituted and”; and
Insert -- that --.

In claims 2 and 4 (lines 1-2 of the claims), amend the following (this is new):
Before “4c,”; 
After “compound 4a,”; and
Delete “4b,”.

Before “11,”; 
After “4g,”; and
Delete “4h,”.

In claims 2 and 4, amend the following: 
Before “
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
”;
After “
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
”; and
Delete “
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
”.

In claims 2 and 4, amend the following (this is new): 
Before “
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
”;
After “
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
”;
Delete “
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
”; and
Insert -- 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
--.

In claims 2 and 4 (at the end of the claim), amend the following: 
After “
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
”;
Delete “
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
”; and
Insert -- 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 --.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

The prior art, which is the Suenaga publication used in the non-final rejection mailed on 4/27/2021, was removed because it failed to teach or suggest instant variable R1.  Without Suenaga, the instant compounds are free of prior art; i.e. novel and non-obvious.  Accordingly, the method of treatment via the compound thereof or pharmaceutical composition thereof is also free of prior art; i.e. novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 6-14, 19, 20, 24-26, and 30-32 are allowed.
Claims 5, 15-18, 21-23, and 27-29 are cancelled.

Telephone Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626